933 F.2d 1001Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re George SASSOWER, Petitioner.
No. 91-8107.
United States Court of Appeals, Fourth Circuit.
Submitted May 6, 1991.Decided May 23, 1991.

Before DONALD RUSSELL, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
George Sassower brought this mandamus petition seeking to nullify an order of the district court for the Eastern District of Virginia.  The district court ordered that Sassower's application to proceed in forma pauperis be forwarded to the district court for the District of Maryland since Sassower's complaint was filed in Maryland.  Sassower is not entitled to mandamus relief since mandamus cannot be used as a substitute for appeal.    In re:  United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).  Sassower also seeks to have this Court compel the district court for the District of Maryland to adjudicate the issues in his complaint and to estop the court from analyzing his suits under 28 U.S.C. Sec. 1915(d).  There has been no undue delay in the district court and Sassower has no right to avoid analysis under this federal statute.  Accordingly, we grant permission to proceed in forma pauperis and deny mandamus relief.  We also deny Sassower's motions for a temporary restraining order and a preliminary injunction.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid in the decisional process.


2
PETITION DENIED.